Citation Nr: 1023033	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-40 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ADT) from April 1982 to August 1982.  She served on 
active duty from October 2001 to October 2003. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was before the Board in 
December 2007 when it was remanded for additional 
development.


FINDING OF FACT

There is competent evidence that the Veteran sustained dental 
trauma during active duty to teeth numbered 24 and 25.


CONCLUSION OF LAW

Dental trauma to teeth numbered 24 and 25 was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.381 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
&Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Under 38 U.S.C.A. § 1712 outpatient 
dental services and treatment, and related dental supplies, 
may be furnished for a dental condition or disability when 
certain enumerated conditions are met.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A June 2000 service treatment record (STR) shows that teeth 
numbered 24 and 25 were present.  STRs document that on 
November 9, 2001, the Veteran was seen after falling two days 
earlier and hitting her jaw.  She complained that tooth 
numbered 24 was painful and loose.  She was subsequently 
scheduled for a civilian dental appointment with Dr. La 
Fayette on November 12, 2001.  (The record shows that the 
Board remanded this case in 2007, in pertinent part, to 
obtain a release from the Veteran to obtain her records from 
Dr. Lafayette.  The Veteran did not provide this release and 
the records were not obtained.)  A July 2002 STR notes that 
teeth numbered 24 and 25 were missing.

In a September 2004 Notice of Disagreement, the Veteran 
indicated that she was treated by a private dentist who 
removed two lower front teeth as a result of the fall in 
November 2001.  

A March 2009 VA examination report notes (in pertinent part) 
that teeth numbered 24 and 25 were missing.  In a June 2009 
addendum, the VA examiner noted that he reviewed the record 
and concluded that there was record of dental trauma in 
service and opined that the Veteran's claim should be 
approved.

The competent evidence of record shows that the Veteran 
sustained dental trauma in a November 2001 fall.  The Board 
recognizes that the loss of front teeth is consistent with 
trauma, as opposed to negligence on the part of the Veteran.  
Although the records of the extraction of the teeth by a 
civilian dentist are not of record, the medical evidence of 
record shows that in June 2000 (prior to the fall), teeth 
numbered 24 and 25 were not missing.  Thereafter, in July 
2002 (after the fall), dental records show that teeth 
numbered 24 and 25 were missing.  Moreover, the opinion of 
the VA examiner supports the Veteran's claim.  

The evidence is consistent with the in-service incident of 
dental trauma described by the Veteran and recorded in her 
STRs.  The Board finds that, resolving the benefit of doubt 
in the Veteran's favor, the record establishes that she 
sustained dental trauma to teeth numbered 24 and 25 during 
service.  Accordingly, service connection is warranted.  


ORDER

Service connection for teeth numbered 24 and 25, as residuals 
of dental trauma, is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


